DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
Claim status and Formal Matters
	This action is in response to papers filed 9/23/2021.
Claims 33, 36, 39, 41-42, 44-46 are pending.
Applicant’s election without traverse of HER2 protein levels, 99% homology to the amino acid sequences of trastuzumab, HER2 positive and WBP2 above a predetermined level in the reply filed on 11/30/2020 is acknowledged.
Claims 36, 41-42, 44-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20.
Claims 33, 39 have been amended.
The instant response is technically non-compliant with 37 CFR 1.121 as the in response to the restriction requirement claims 36, 41-42, 44-46 were withdrawn from 
Claims 33, 39 are being examined.
The previous objection to the specification has been withdrawn in view of the replacement specification.
The previous 1`12(a) and 112(b) have been withdrawn in view of the amendment to the claims.  
Priority
The instant application was filed 06/11/2020 is a continuation of 15746506, filed 01/22/2018, which is a national stage entry of PCT/SG2016/050341, international filing date: 07/19/2016 and claims foreign priority to SG10201505756X, filed 07/23/2015.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. SG10201505756X, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 33 has been amended to recite, “human epidermal growth factor receptor 2 (HER2) status as positive having an immunohistochemistry (IHC) score of 2 or more or a fluorescence in situ hybridization (FISH) score of 2.2 or more.”  Searching and review of the provisional application did not reveal support for this amendment.  Thus the claims are denied priority to the foreign priority document.
Response to Arguments
	This is a new grounds of objection necessitated by amendment.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 33 has been amended to recite, ““human epidermal growth factor receptor 2 (HER2) status as positive having an immunohistochemistry (IHC) score of 2 or more or a fluorescence in situ hybridization (FISH) score of 2.2 or more wherein the HER2 status is generated by quantifying HER2 gene expression levels and/or HER2 protein expression levels in the breast tissue or breast tumor tissue sample; and a level of WW domain-binding protein 2 (WBP2) relative to a predetermined protein level, wherein the predetermined protein level comprises an IHC score of 1;.”  The response asserts, “ Support for the claim amendments can be found in the Application as originally filed, for example, at page 3, paragraph [0032]; page 4, Table 1; and page 5, paragraph [0044].”  These arguments are confusing as page 3 of the initially filed specification provides paragraph 0010-0014, page 4 does not contain table 1 and page 5 does not comprises paragraph 0044.  While paragraph 034 discloses ISH, it does not specifically disclose the IHC or FISH scores of the claims.  Table 1 (page 10-11) discloses IHC score of 2+ for FDA or 3+ for ASCO/CAP is positive for HER2 and  HISH scores of greater than 4.0 (FDA) or greater 6.0(ASCO/CAP) are HER2 positive.  These do not support the FISH score of the claims.  Further table 4 teaches HER:CEP17 ratios of greater or equal to 2.0 (FDA) or greater than 2.0 (ASCO/CAP) are HER2 positive.  However, the HER:CEP17 ratios are of different scope than merely FISH scores of the claims as they require a ratio relative to CEP 17 which is not required of the claim.  Further the cited 
Response to Arguments
	This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 has been amended to recite, “wherein the HER2 antagonist treatment comprises a monoclonal antibody comprising 
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33, 39  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more in the absence HER2 positive cells and WBP2 expression above a predetermined level. The claim(s) recite(s) the abstract idea or mental step of identifying, which is a mental step which requires a comparison to predetermined levels of  WBP2 and determining HER2 positive or negative.  This judicial exception is not integrated into a practical application because if the sample is HER2 negative or has WBP2 expression below a predetermined level no treatment step is required. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when the sample is HER2 negative or has WBP2 expression below a predetermined level no treatment step is required.
Claim analysis
having an immunohistochemistry (IHC) score of 2 or more or a fluorescence in situ hybridization (FISH) score of 2.2 or more wherein the HER2 status is generated by quantifying HER2 gene expression levels and/or HER2 protein expression levels in the breast tissue or breast tumor tissue sample; and a level of WW domain-binding protein 2 (WBP2) relative to a predetermined protein level, wherein the predetermined protein level comprises an IHC score of 1; and (b) administering a HER2 antagonist treatment, to the human patient, wherein the human patient has a HER2 status of positive and has a WBP2 protein level which is above  the predetermined protein level, wherein the HER2 antagonist treatment comprises a monoclonal antibody comprising trastuzumab.
The identifying step is a mental step or abstract idea.  Further, the comparing required of the identifying step is a mental step or abstract idea.   
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea (mental step).  
having an immunohistochemistry (IHC) score of 2 or more or a fluorescence in situ hybridization (FISH) score of 2.2 or more wherein the HER2 status is generated by quantifying HER2 gene expression levels and/or HER2 protein expression levels in the breast tissue or breast tumor tissue sample; and a level of WW domain-binding protein 2 (WBP2) relative to a predetermined protein level, wherein the predetermined protein level comprises an IHC score of 1”  This is an abstract idea or mental step of identifying.  Further the comparison required of the claim is also a mental step or abstract idea.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no when the sample is HER2 negative or has WBP2 expression below a predetermined level the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, when the sample is HER2 negative or has WBP2 expression below a predetermined level the claim requires no additional steps
With regards to claim 33 the claim requires a single active step of administering a HR2 antagonist, which is conditional ( not required) when the sample is HER2 negative or has WBP2 expression.  The specification teaches:
[[004] Current treatment of breast cancer includes surgery, chemotherapy, radiation therapy and immunotherapy. Targeted therapy such as HER2/neu antibody (i.e. Herceptin (Trastuzumab)) first became available in the late 301990's. Later developed HER2/neu antibodies include Pertuzumab and Lapatinib..

Response to Arguments
The response traverses the rejection by noting the USPTO guidance.  This is noted.
The response continues by pointing to example 43.  This argument has been thoroughly reviewed but is not considered persuasive as the instant fact pattern is different than example 43.  The instant claims recites, “(a) identifying, using an in vitro breast tissue or breast tumor tissue sample from a human patient suffering from breast cancer, or suspected of suffering from breast cancer: a human epidermal growth factor receptor 2 (HER2) status as positive having an immunohistochemistry (IHC) score of 2 or more or a fluorescence in situ hybridization (FISH) score of 2.2 or more wherein the HER2 status is generated by quantifying HER2 gene expression levels and/or HER2 protein expression levels in the breast tissue or breast tumor tissue sample; and a level of WW domain-binding protein 2 (WBP2) relative to a predetermined protein level, wherein the predetermined protein level comprises an IHC score of 1; and (b) administering a HER2 antagonist treatment, to the human patient, wherein the human patient has a HER2 status of positive and has a WBP2 protein level which is above  the predetermined protein level.” (emphasis added by examiner).  Thus the instant the claims encompass identifying the subject as HER2 above, equal to, or below expression and  predetermined level of WBP2 and treatment only for HER2 positive and WBP2 above predetermined threshold.  In contrast example 43 requires identifying the 
The response continues by asserting the abstract idea of the claim is used to identify the subject as HER2 positive, WBP2 above a predetermined level and then treating.  This argument has been thoroughly reviewed but is not considered persuasive as it is inconsistent with the claim which recites, “herein the human patient has a HER2 status of positive and has a WBP2 protein level which is above  the predetermined protein level,.”  The treatment is conditional on one of multiple outcomes (HER2 positive, HER2 negative, above, equal to, or below expression of predetermined level of WBP2) as the claim explicitly recites, “administering a HER2 antagonist treatment, to the human patient, wherein the human patient has a HER2 status of positive and has a WBP2 protein level which is above a predetermined protein level.”  Thus the arguments are inconsistent with the limitations explicitly recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33, 37-40, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (Journal of Clinical Oncology (2008) volume 26, 2999-3005), Lim (Cellular 
HER2 is also called ErbB2 or human epidermal growth factor 2 (egfr2, CD340, etc. 
The claims set forth comprising language and thus allows additional steps.
Further the claim recites, “predetermined level” and “predetermined protein level.”  The specification teaches, “  As used herein the term "Predetermined level" refers to an assay cut off value that is used to assess prognostic, or therapeutic efficacy results by comparing the assay results against the predetermined level/cut off, where the predetermined level/cut off already has been linked or associated with various clinical parameters (for example, sub-division of disease/condition, severity of disease/condition, progression, non-progression, or improvement of disease/condition with treatment.  The disclosure provides exemplary predetermined level/cut off. However, it would be appreciated that cut off values may vary depending on the nature of the assay (for example, antibodies employed, reaction conditions, sample purity, etc.). Furthermore, it would be appreciated that the disclosure herein may be adapted for other assays, such as immunoassays to obtain immunoassay-specific cut off values for those other assays bed on the description provided by this disclosure. Whereas the  precise value of the predetermined limit/cut off may vary between assays, the  correlations as described herein should be generally applicable.”  Thus the specification asserts that predetermined level is a relative term and thus broad.

Gomez teaches, “Trastuzumab, a monoclonal antibody directed against the  extracellular domain of ErbB2,12 has shown clinical benefit for women with metastatic and early-stage ErbB2- overexpressing breast cancer.13-18 Preclinical studies have shown that combined gefitinib/trastuzumab therapy causes greater apoptosis in breast cancer cell lines than either drug alone, suggesting that combined ErbB1 and ErbB2 inhibition could be clinically beneficial.19” (2999, 2nd column).
	Gomez does not specifically teach detection of WBP2 or treatment based on HER2(ErbB2) and WBP2 expression.
However, Lim teaches, “WBP2 (WW-domain Binding Protein 2) was first implicated in breast cancer through our previous phosphoproteomics screen on the MCF10AT xenograft-derived isogenic cell line model of human breast cancer progression, where WBP2 was found to be differentially phosphorylated during breast cancer development. We had also shown it to be an authentic tyrosine phosphorylation target of EGFR signaling. In a follow up study, we found that WBP2 expression was low or undetectable in normal breast epithelial cells but overexpressed in breast cancer progression model as well as multiple breast cancer cells of various subtypes. Therefore, we aimed to investigate the oncogenic role of WBP2 in the growth and progression of human breast cancer through its protein overexpression and tyrosine 
	Yap teaches, “EGFR (epidermal growth factor receptor) is a member of the HER/ERBb family of transmembrane receptor tyrosine kinases, which includes HER2, HER3 and HER4 ()” (page 2, 1.1.2).”   Yap teaches EGF stimulation rapidly phosphorylates WBP2 )page 50 top, 4.1) Yap teaches that WBP2 expression regulates E2F expression (page 51-53).
Yap teaches detection of WBP2 by use of an antibody.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to determine expression of HER2  and WBP2 in a sample from human breast cancer patients and identify those with HER2  and WBP2 above a predetermined level (or HER2 positive) for prior to  treatment  and treating with trastuzumab.  The artisan would be motivated to treat patients as efficaciously as possible as  the art suggests WBP2 is involved in HER2 (ErbB2) signaling and Her2 expression is correlated with responsiveness trastuzumab.  The artisan would have a reasonable expectation of success as the artisan is using known method to detect known proteins, and treat with a known drug.
The art of Gomez, Lam and Yap do not specifically teach IHC or FISH scores of 2.2 or more and IHC score of 1.
However, McGown teaches, “Among other things, these guidelines require validation of HER2 testing by all laboratories performing HER2 testing, which entails documenting 95% concordance rates between cases that are IHC 3 þ and FISH-st column, 1st full paragraph)  McGown further teaches IHC score of O, 1, 2, 3.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to determine whether HER2 is positive by HER2/CEP17 ratio of greater than 2.2 and any WBP1 expression (IHC score >1) as described by McGown.  The artisan would be motivated as McGown demonstrates these were accepted levels for HER2 expression positivity determination.  The artisan would be motivated to use IHC score of 1 or greater for WBP2 as the art teaches it is low to undetectable in normal breast tissue. The artisan would have a reasonable expectation of success as the artisan is using known methods commonly used in pathology  to score HER2 and WBp2 expression.  
	With regards to claims 39, Gomez teaches, “Trastuzumab, a monoclonal antibody directed against the  extracellular domain of ErbB2.”
	
Response to Arguments
The response traverses the rejection asserting the rejection has missed the point that the presence of two oncogenes make the subject more susceptible to treatment with trastuzumab.  This argument has been thoroughly reviewed but is not considered persuasive as the claims merely require treatment.  Thus the argument is not consistent with the claims.  Further this appears to be assertion of counsel not substantiated by evidence.  First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot 
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or

The response continues by arguing the teachings of the art individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response begins traversing the rejection asserting Gomez teachings are mainly to small molecule inhibitors of ErB1 and ErbB2.  This argument has been thoroughly reviewed but is not considered persuasive as Gomez teaches, “ Trastuzumab, a monoclonal antibody directed against the  extracellular domain of ErbB2,12 has shown clinical benefit for women with metastatic and early-stage ErbB2- overexpressing breast cancer.13-18 Preclinical studies have shown that combined gefitinib/trastuzumab therapy causes greater apoptosis in breast cancer cell lines than either drug alone, suggesting that combined ErbB1 and ErbB2 inhibition could be clinically beneficial.19” (2999, 2nd column).
The response further asserts Gomez does not teach stratifying HER2 breast cancers to identify breast cancer in which trastuzumab is most efficacious.  This argument has been thoroughly reviewed but is not considered persuasive as Gomez does suggest that HER2 breast cancer patients show clinical benefits from trastuzumab.  Further the claims require treating based on HER2 positive and WBP2 above a threshold and provide no specific limitations with stratifying subjects or determining most efficacious treatments.  Thus the arguments are not consistent with the limitations of the claims.  

	The response continues by asserting that Yap teaches WBP2 phosphorylation is due to the EGFR family kinases which includes HER2 and detection of WBP2.  The response asserts that Yap does not specifically disclose treating subjects with WBP2 and HER2 for treatment with trastuzumab.  This argument has been thoroughly reviewed but is not considered persuasive as the response concedes that Gomez teaches HER2 is a marker for trastuzumab response.  The response further concedes WBP2 is an oncogene, thus it would have been obvious over the prior art to treat HER2 positive breast cancer with WBP2 above a predetermined level with trastuzumab.  The artisan would be motivated to treat a group with known markers of breast cancer with a HER2 antagonist.  
The response continues by providing arguments with respect to figure 5.  These arguments are not persuasive as the claims require a human patient with breast cancer or suspected of having breast cancer.  The teachings of figure 5 are limited to athymic 
The response continues by arguing the teachings of Figure 1.  This argument has been thoroughly reviewed but is not considered persuasive as Figure 1 requires the nuclear WBP2, however the instant claims merely require detection of WBNP2 by IHC.  
The response continues arguing the teachings of paragraph 0095.  This argument is not persuasive as this teaching is relative to a cell line.  However the instant claims are to treating human subjects.  Thus this argument is not commensurate with the scope of the claims.  Further as addressed previously the claims only require treatment with trastuzumab.
Thus the rejection is maintained.
Summary
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634